Citation Nr: 1004594	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army 
from June 1975 to July 1975; he died in August 2005, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

This case has been before the Board on a previous occasion 
and was remanded in August 2009 for further development.  
All actions required by the remand have been accomplished 
and the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  The immediate and sole cause of the Veteran's death was 
melanoma that was widely metastatic.  

2.  Service connection was not in effect for any disease or 
injury during the Veteran's lifetime.

3.  There is no medical evidence to show that the Veteran's 
fatal skin cancer was present during service or until 
decades after service; the Veteran did not manifest symptoms 
of metastatic disease until the year of his death; there is 
nothing in the service treatment records (or in the first 
post-service year) which even remotely hints to an 
abnormality in the skin or to a symptom/diagnosis of 
metastatic cancer; and there is no competent evidence 
attributing his fatal cancer to service.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and, 
while not required, in this case VA asked the claimant to 
provide any evidence in her possession that pertains to the 
claim.  See 38 C.F.R. § 3.159.  Such notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In this case, the notice was not provided to the 
appellant until after the initial adjudication of her claim.  
The Board, in an August 2009 remand order, dispatched the 
claim so that remedial notification could be afforded under 
the VCAA.  An appropriate letter was sent to the appellant 
in October 2009, and the claim was re-adjudicated in a 
supplemental statement of the case, curing the notice 
deficiency.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) 
addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in 
the context of a claim for dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The 
Court held that, because the RO's adjudication of a DIC 
claim hinges first on whether a Veteran was service-
connected for any condition during his or her lifetime, the 
§ 5103(a) notice in such a claim must include, inter alia, a 
statement of the conditions (if any) for which a Veteran was 
service-connected at the time of his or her death.  See 
Hupp, 21 Vet. App. at 352-53.  The appellant in this case 
was notified in the October 2009 VCAA letter that her 
husband had no service-connected disabilities during his 
lifetime.  

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
her claim be granted; however, such notice was after the 
rating decision on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For reasons discussed in further detail below, the 
appellant's claim for service connection for the cause of 
the Veteran's death is denied, mooting the need for timely 
notice of an effective date or a rating.  Under these 
circumstances, any presumption of prejudice raised by a 
failure to provide notice of the Dingess requirements is 
rebutted.  

It is pertinent to note that the appellant has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to 
submit and identify evidence.  She is represented by the 
Veterans of Foreign Wars of The United States (VFW), an 
organization that is presumed to understand the requirements 
for substantiating a claim for service connection for the 
cause of a Veteran's death.  At no time has the appellant or 
her representative alleged that she has been prejudiced by 
VA's proceedings.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009). 
 
The VCAA places an enhanced duty on VA to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all existing medical records identified by 
the appellant.  Turning next to the question of whether 
there is a duty to provide a medical opinion,  the medical 
evidence shows that the Veteran's fatal metastatic melanoma 
was not present during service or for some years thereafter 
and there is no competent opinion that links his cancer to 
service.  There is no credible evidence to support the 
allegation that, even potentially, the Veteran developed his 
fatal cancer, or anything that could even be considered a 
possible symptom of melanoma, during a very brief period of 
active duty in the summer of 1975.  Given these 
circumstances, there is no duty to provide a medical opinion 
addressing the etiology or approximate onset date of the 
Veteran's cancer.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the appellant.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159;  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Legal Criteria-Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Where a Veteran has served for 90 days or more during a 
period of war and a malignant tumor (including melanoma) 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for 
the cause of the Veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause 
of death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2009).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.  
It is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a 
causal link. Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the view of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render a person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death. Id.

Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.  Simply, 
she contends that the Veteran, her husband, died of 
conditions which had causal origins in military service.  

The Veteran in this case died in August 2005, and a 
certificate of death lists the sole and immediate cause of 
death as melanoma which was widely metastatic.  The Veteran 
was not in receipt of compensation for any disability during 
his lifetime.  

The available service treatment records do not indicate any 
treatment, consultation, or diagnosis of any skin condition, 
to include melanoma, during the period of active duty.  
Indeed, the Veteran served only 20 days of active service 
before being discharged due to a lack of desire to continue 
basic training, and he was not diagnosed as having cancer or 
any skin symptomatology during this service.  Following 
separation, the Veteran did not exhibit any malignant tumors 
in the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309.  

The earliest indications of melanoma, or of metastatic 
infiltration into the lungs and other organs, are in 2005, 
decades after the Veteran's separation from his very brief 
20 days of active service in 1975.  The passage of time from 
service separation to initial diagnosis, without complaint, 
is in and of itself probative when assessing a claim of 
service connection.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability).  In this instance, there is nothing 
showing melanoma until the time period very closely 
proximate to the Veteran's death, which was well after his 
separation from service.  

Essentially, there is nothing of record to even suggest that 
the Veteran's fatal cancer began during service, or occurred 
within a year of service separation.  The record is 
completely devoid of in-service findings of skin 
abnormalities, and the first diagnosis of the fatal 
condition was not made until decades after separation from 
service.  Given the fact that there is no evidence of record 
to even suggest a potential etiology in service, there is no 
need for the Board to obtain a medical opinion addressing 
the alleged in-service causation of the Veteran's fatal 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006).

The appellant's own lay contentions constitute the only 
evidence of record that is supportive of the alleged causal 
relationship between the Veteran's ultimate death and his 
period of active duty.  Unfortunately, an opinion regarding 
medical causation requires expert credentials which the 
appellant has not been shown to possess.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  That is, as the 
appellant lacks any sort of medical training, she cannot 
speak competently about a relationship between the Veteran's 
death from melanoma and an in-service relationship to that 
death.  Indeed, such an opinion is outside the competency of 
a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board must conclude that there is nothing of record to 
suggest, even potentially, that the Veteran's death was 
related to his active service.  The Veteran had no service-
connected disorders during his lifetime, and he did not 
manifest symptoms of melanoma until decades after service 
separation.  Further, there is no competent evidence 
attributing the Veteran's fatal cancer to his 20 days of 
service.  Thus, the preponderance of the evidence is against 
the appellant's contentions.  As such, the claim is denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim. 38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


